DETAILED ACTION

The following is a final office action is response to communications received on 08/15/2022.  Claims 9-15, 17-27 & 19-44 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner notes the change in prior art was necessitated by the Applicant’s amendments. 
Additionally, on page 14 applicant states “Furthermore, new independent claim 33 has been added to include all the elements of independent claim 9 and amended dependent claim 15 and new independent claim 39 has been added to include all the elements of independent claim 21 and amended dependent claim 27.”  However, the examiner notes that, while claims 15 and 27 have been amended to clarify and overcome the outstanding 112 rejections, these amendments are not in new claims 33 and 39 as stated.   


Drawings
The drawings were received on 08/15/2022.  These drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 33, 34, 36, 39, 40 & 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chau et al. (US 8,449,599).  Please refer to the annotated figure below in consideration of the following rejection:

    PNG
    media_image1.png
    742
    808
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    520
    1112
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    569
    1175
    media_image3.png
    Greyscale

Regarding Claim 33 & 39, Chau teaches a system/method for delivering a prosthetic valve (Fig 27-28) to a native mitral valve of patient's heart, the native mitral valve having a native anterior leaflet and a native posterior leaflet, the system comprising: a prosthetic valve (Fig 27-28) comprising a ventricular portion and an atrial portion, wherein the ventricular portion comprises a ventricular skirt (shown), an anterior anchoring tab (428) disposed on the ventricular skirt, a posterior anchoring tab (428) disposed on the ventricular skirt, and wherein the atrial portion comprises an atrial flange (440); and a delivery system (Fig 54) wherein the prosthetic valve is coupled to a distal portion of the delivery system, wherein actuation of the distal portion of the delivery system unconstrains the prosthetic valve (Fig 63-65), to allow radial expansion of the ventricular portion first (Fig 64), and radial expansion of the atrial portion after the ventricular portion (Fig 65); wherein the distal portion of the delivery system further comprises a slot (2028), wherein the slot is axially oriented (Fig 54), and wherein the actuation of the distal portion of the delivery system is configured to align a portion of the ventricular portion into the slot thereby removing a constraint therefrom and allowing radial expansion thereof (Fig 54).
Regarding Claim 34 & 40, Chau teaches wherein the distal portion of the delivery system further comprises a capsule comprising a distal capsule portion and a proximal capsule portion, and wherein actuation of the distal portion of the delivery system is configured to move the proximal capsule portion away from the distal capsule portion (Figs 54-55).
Regarding Claim 36 & 42, Chau teaches wherein the distal capsule portion further comprises a straight edge along a proximal edge of the distal capsule portion, wherein movement of the distal portion of the capsule is configured to deploy the anterior anchoring tab and posterior anchoring tab simultaneously (Figs 54-55).

Allowable Subject Matter
Claims 9-15, 17-27 and 29-32 are allowed.  Reasons as set forth in the preceding office action.
Claims 35, 37, 38, 41, 43 & 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774